FUNDERBURK, Justice.'
This case was submitted on the record, no briefs having been filed either by the appellant or appellee, and no appearance having been made for the purpose of oral argument. The approved practice is either to dismiss the appeal, or to examine the record to discover fundamental errors which may exist, and to affirm or reverse the case accordingly as such examination may require. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.(2d) 811.
The record discloses that the plaintiff, W. M. Bittle, sued the Service Mutual Insurance Company, of Texas, to recover upon a policy of workmen’s compensation insurance, alleging the necessary jurisdictional facts, and that upon a jury trial, and based upon the verdict of the jury, plaintiff was awarded recovery of compensation at the rate of $7.20 per week for 24 weeks from June 11, 1935, with interest and costs. It is thus apparent that the purpose of the appeal must have been to have reviewed some action or ruling of the court claimed to have resulted in the award of less compensation than the plaintiff was entitled to recover. The very nature of the case strongly suggests that the errors, if any, were not fundamental. An inspection of the record convinces us that no fundamental error is shown and that it is our duty under the circumstances to affirm the judgment of the court below, which is accordingly so ordered.